Citation Nr: 0520962	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  01-07 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a headache disorder, 
currently assigned a 10 percent evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel

INTRODUCTION

The appellant had active service from February 1977 to 
October 1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which, in 
part, denied service connection for a low back disability and 
increased an evaluation for a headache disorder from 
noncompensable to 10 percent.  A June 2003 Travel Board 
hearing was held before the undersigned Board member.  In 
December 2003, the Board remanded the case to the RO for 
additional evidentiary development.  A March 2005 rating 
decision granted service connection for a low back 
disability, thereby rendering that service connection issue 
moot.  

To the extent appellant or his representative may be raising 
additional issues, he should make that intention clear to the 
RO in order for the RO to take appropriate action.  Kellar v. 
Brown, 6 Vet. App. 157 (1994).  The Board will render a 
decision herein on the remaining appellate issue involving an 
increased rating for a headache disorder.


FINDINGS OF FACT

1.  Appellant's service-connected headache disorder is 
manifested primarily by non-prostrating headaches that are 
relieved at least in part by medication and do not 
significantly affect his employment. 

2.  It has not shown by competent, credible evidence that his 
headache disorder is manifested by characteristic prostrating 
attacks occurring on an average once a month over the last 
several months or that his headaches result in very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.



CONCLUSION OF LAW

The criteria for an increased rating in excess of 10 percent 
for appellant's headache disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8199-8100 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), as 
codified at 38 U.S.C.A. § 5100 et seq., (West 2002) became 
law.  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  There have also been 
final regulations promulgated to implement the new law.  This 
change in the law is generally considered applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099-2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (38 C.F.R. § 3.159 (2003)); and VAOPGCPREC 7-2003 (Nov. 
19, 2003).

Assuming that Section 3 of the VCAA is applicable in the 
instant appeal, after reviewing the record, the Board is 
satisfied that all relevant facts have been properly 
developed as to the appellate issue.  A comprehensive medical 
history, detailed clinical findings, and other relevant 
evidence with respect to the headache disorder over the years 
are documented in the claims folder.  VA examinations were 
conducted with respect to the headache disorder.  Pursuant to 
a December 2003 Board remand, additional clinical records 
were sought and an appropriate VA examination was conducted 
in December 2004.  Contrary to appellant's representative's 
assertions, said examination was sufficiently detailed and 
comprehensive regarding the nature, frequency, and intensity 
of appellant's headaches and included neurologic and other 
clinical findings and relevant medical history.  It has not 
been even alleged with any specificity that said examination 
was inadequate.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Appellant has also submitted private clinical 
records and written statements and testimony in support of 
the claim.  Said clinical records and examinations are 
sufficiently detailed and comprehensive regarding the nature 
and severity of the service-connected headache disorder at 
issue, and provide a clear picture of all relevant symptoms 
and findings.  Significantly, appellant has conceded that his 
headache disorder does not result in prostrating attacks 
during the workweek.  His allegation that his headaches are 
prostrating during the weekends but not during the workweek 
does not appear credible, particularly since he has failed to 
provide any corrobative evidence, as will be explained in 
detail below.

Additionally, appellant was issued a Statement of the Case 
and Supplemental Statements of the Case, which included 
relevant laws and regulations, discussion of relevant 
clinical evidence, and a detailed explanation of the 
rationale for the adverse decision.

It does not appear that appellant or his representative has 
informed the VA of the existence of any available, 
additional, specific competent evidence that might prove to 
be material concerning said appellate issue in question.  See 
Mayfield, supra.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice must be provided to a claimant prior to the 
initial unfavorable agency of original jurisdiction decision 
on a service-connection claim.  In the instant case, the 
initial rating decision on appellant's disability rating 
claim in question was rendered prior to the VCAA and, thus, a 
pre-adjudication VCAA notice could not have in fact been 
issued.  Pelegrini does not contain a remedy under such 
facts, nor is an efficient or timely remedy evident to the 
Board under the circumstances here.  In any event, the RO 
issued a March 2004 VCAA notice on said claim on appeal, 
which specifically advised the appellant as to which party 
could or should obtain which evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Contrary to appellant's representative's assertions, said 
VCAA notice adequately informed appellant and his 
representative that he should submit evidence of increase in 
severity of the headache disorder, specifically medical 
evidence or statements from individuals and/or the appellant 
describing their observations concerning his symptoms; and 
any evidence to confirm the frequency of his headaches, such 
as a calendar or headache diary, statements from friends and 
family, or employment records.  The December 2003 Board 
remand instructions also informed appellant and his 
representative that they should submit such evidence.  
However, appellant failed to provide any corrobative evidence 
as to the alleged frequency and severity of his headache 
disorder, such as a calendar or headache diary, statements 
from friends and family, or employment records; and has 
offered no reason for the failure to respond.  See also Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence").

Thus, the Board concludes that the appellant was adequately 
informed of the evidence needed to substantiate his claim and 
that the VA has diligently attempted to assist him in 
obtaining evidence necessary to substantiate the claim.

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issue in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield, supra.  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issue on appeal.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected headache 
disorder on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  It should be 
appreciated that rating a disability is dependent in large 
measure upon the impact the disability has upon industrial 
functioning, as is recognized by the provisions of 38 C.F.R. 
Part 4, § 4.1.

The RO has evaluated appellant's service-connected headache 
disorder as analogous to migraines under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  Under Code 8100, migraine headache 
disorders with characteristic prostrating attacks averaging 
one in two months over the last several months may be 
assigned a 10 percent evaluation.  A 30 percent evaluation 
requires characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 50 
percent evaluation requires very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.  The Board has considered evaluating the appellant's 
headache disorder under other rating codes such as 38 C.F.R. 
§ 4.124a, Code 8045, but as the major symptom of this 
service-connected disability is headaches, an evaluation 
under a rating code other than 8100 would not be more 
beneficial to appellant.

Appellant's service medical records reveal that he had 
complaints of headaches, including in the frontal and sinus 
areas.  Muscle tension headaches were assessed in June 1978.  
A brain scan was normal.  He was subsequently placed on a 
physical profile for mixed, vascular-muscle spasm headaches.  
A service discharge examination medical questionnaire 
indicated that he reported having occasionally severe 
headaches where he needed to lie down.   

On September 1998 VA neurologic examination, a long-standing 
history of headaches was reported.  Appellant stated that the 
headaches were bi-temporal; occasionally occipital; 
occasionally mild, continuous, very short-lasting, or lasting 
all day; and occasionally frontal and associated with sinus 
infections.  Neurologic findings were unremarkable.  
Appellant reported that he currently had a mild bi-temporal 
headache.  The examiner opined that post-occipital headaches 
were secondary to muscle tension and bi-temporal and frontal 
headaches were most likely secondary to sinusitis.  

A January 1999 rating decision granted service connection and 
assigned a noncompensable evaluation for muscle tension 
headaches, coded under Diagnostic Code 8199-8100 as analogous 
to migraines.

VA outpatient treatment records revealed that in May 2000, 
appellant reported that 2.5 mg. Zomig provided partial 
improvement in his migraines; and his headaches were 
described as "bearable."  

In a June 2000 written statement, appellant alleged that he 
had experienced five headaches during May, lasting at least 
two hours, and requiring him to "rest still to relieve the 
pulsating pounding"; that medication would only reduce the 
headaches to a mild stage; that during June, he had 
experienced three severe migraine attacks and 5 mg. Zomig had 
reduced the throbbing pain but only to a mild stage; and that 
migraine attacks had occurred an average of once a week or 
more during the past several months.

During a June 2003 Travel Board hearing, appellant testified, 
at T.2-3, that he had constant headaches; that "sometimes 
during the day, they get more severe off and on, maybe 3 or 4 
times will get severe enough to where I got to take something 
before it gets any worse"; and that his headaches had been 
debilitating and required him to stay home about three times 
during the past six months, during which he had to lay down 
and not operate his weekend, part-time business involving 
commercial equipment.  He additionally testified, at T.17, 
that his headaches had not affected his "Monday through 
Friday job."

An August 2000 private medical statement indicated that 
appellant had a long-standing history of generalized 
throbbing headaches; and that during the past three months, 
symptoms had been exacerbated with anywhere from 4-6 severe 
headache events per month.  He was taking 5 mg. Zomig p.r.n. 
[on an as needed basis] 4 or 5 times a month.  Clinically, it 
was noted that his symptoms were consistent with vascular 
cephalgia.  An electroencephalogram was abnormal, with right 
parietal focal structural deficit recorded.  However, no 
evidence of any clinical abnormality was noted while the 
tracing was in progress.  

On August 2000 VA neurologic examination, appellant reported 
that his headaches had increased in frequency from 4-5 per 
month to 1-2 per week since May 2000.  Appellant reported 
that he had throbbing, pounding, bilateral frontal headaches 
occasionally radiating around to the back without aura; that 
the severe part of the headache would last 2-3 hours and then 
became a dull, chronic pain lasting an additional 10-12 
hours; that when he had headaches, he was able to continue in 
his office work job; that symptoms subsided somewhat when he 
was able to lie down when he had headaches on weekends; and 
that Zomig limited his headaches to 5-6 per month.  He did 
not notice any abnormal neurological symptoms.  Clinically, 
neurologic findings were unremarkable.  There was some 
tenderness over the frontal sinuses and mild tenderness over 
a draining frontal sinus duct.  Tension or muscular headaches 
were assessed.

VA outpatient treatment records revealed that in May 2001, 
appellant's chronic headaches were noted as stable.  In 
December 2003, his chronic headaches were reportedly relieved 
by Advil p.r.n.  In December 2004, he complained of 
increasing headache frequency.  He reported that Tylenol 
relieved his headaches; and that headaches would occur at 
work when he was under stress or were aggravated by 
artificial light.  

On December 2004 VA examination, the examiner stated that he 
had reviewed the claims file.  Appellant reported that he 
worked for the county and that his job required a lot of 
sitting.  He reported that Tylenol helped his headaches.  He 
described his headaches as pulsating and usually localized 
over the right side of the forehead.  Significantly, he 
alleged having about 3-4 headaches per month, usually lasting 
3-4 hours; that the headache intensity was about 7 out of 10; 
and that his residual headache had about a 3 out of 10 
intensity and was present most of the time.  Additionally, 
appellant stated that his headaches had not required any 
emergency room visits or resulted in any "incapacitating 
episodes, although he reported that if he had a headache on 
weekends, he would lie down in bed a lot until it went away.  
He complained of photophobia and occasional nausea/vomiting 
or eye tearing associated with his headaches; and stated that 
the headaches were associated with tension/stress.  
Clinically, neurologic findings were unremarkable.  The head 
had no localized tenderness and the sinuses were nontender.  
The pertinent assessment was chronic headache, likely 
vascular-type.

VA outpatient treatment records revealed that in February 
2005, appellant reported taking Motrin p.r.n. for chronic 
headaches.  

In an April 2005 written statement, appellant alleged having 
2-3 migraines per month during the past several months.

It is of substantial import that none of the recent actual 
clinical records included any medical description of 
appellant's headaches as prostrating attacks.  Additionally, 
it is significant that during a hearing on appeal, appellant 
testified that his headaches had only been debilitating and 
required him to stay home about three times during the past 
six months and only on weekends, which would be less than the 
once a month requisite for the next higher evaluation under 
Diagnostic Code 8100.  From an industrial standpoint, the 
fact that appellant conceded that his headaches had not 
affected his employment during the work week suggests that 
the impact on industrial functioning has not appreciably 
worsened as to warrant a higher evaluation.  It is also 
significant that during a December 2004 VA examination, 
appellant conceded that he did not experience incapacitating 
headaches.  Additionally, the allegation that his headaches 
are prostrating during the weekends but not during the work 
week does not appear credible, particularly since he has 
failed to provide any corrobative evidence.  As the Court has 
stated in Smith v. Derwinski, 1 Vet. App. 235, 237 (1991), 
"[d]etermination of credibility is a function for the BVA."  
After review of the evidence of record, the Board concludes 
that entitlement to an increased rating for a headache 
disorder in excess of 10 percent is not warranted, because 
there was no competent, credible evidence of headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  It thus appears 
that the severity of the migraine headaches disability is 
more than adequately compensated for by the 10 percent 
evaluation assigned.  38 C.F.R. §§ 4.10, 4.124a, Diagnostic 
Code 8199-8100.

In short, while the appellant's headaches undoubtedly result 
in significant discomfort, they are not shown by competent, 
credible evidence to be prostrating as contemplated under the 
migraine code for an evaluation in excess of 10 percent 
disabling.  Additionally, the frequency of severe headaches 
reported on VA examinations cannot reasonably be 
characterized as very frequent.  The appellant has reported 
that the severity of headache pain on a pain scale was 
usually mild (3 out of 10 in intensity), except for between 
two to eight severe headaches per month.  Although appellant 
has somewhat impaired industrial capabilities, nevertheless 
he has conceded that the headache disorder does not 
significantly affect his primary job and the assigned 10 
percent disability rating itself is recognition that 
industrial capabilities are impaired.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, the Board 
concludes that the evidence of record does not reflect that 
the appellant's service-connected headache disorder may 
reasonably be characterized as characteristic prostrating 
attacks occurring on an average once a month over the last 
several months or very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  Thus, it appears that the current severity 
of this service-connected disability is fully contemplated by 
the existing 10 percent evaluation.  38 C.F.R. §§ 4.10, 
4.124a, Diagnostic Code 8199-8100.

Finally, the clinical evidence does not reflect that the 
service-connected headache disorder, in and of itself, 
presents such an exceptional or unusual disability picture as 
to warrant consideration of an extraschedular evaluation.  38 
C.F.R. § 3.321(b)(1).  It has not been shown or even alleged 
that the headache disorder results in frequent 
hospitalizations or markedly interferes with employment.  The 
benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of the 
appellate issue, for the aforestated reasons.


ORDER

An increased rating in excess of 10 percent for a headache 
disorder is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


